                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

CFGENOME, LLC, a Delaware limited
liability company; and DR. M. ROHAN
FERNANDO, an individual;                             4:16CV3130

             Plaintiffs/Counter
             Defendants,                               ORDER

      vs.

STRECK, INC.,

             Defendant/Counter
             Claimant/Third Party
             Plaintiff

     vs.

GARY KRZYZANOWSKI,

             Third Party Defendant.



      IT IS ORDERED that the motion to withdraw filed by Maureen B. Schoaf,
as counsel of record for Plaintiffs/Counter-Defendants/Third-Party Defendant,
(Filing No. 169), is granted.


      Dated this 1st day of May, 2019.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
